Richardson, C. J.
To entitle the town to recover interest, in this case, it must appear either that the collect- or made use of the money, or that having collected the money he unreasonably neglected to pay it over. We are not aware that interest can be allowed in any other cases upon such a bond. 5 B. & P. 205, note; 2 Starkie’s Ev. 787.
Nothing is disclosed, in this case, which shows, that the town is entitled to any interest.
There is no ground for limiting the costs in this case. When the suit was commenced, a considerable part of the taxes remained unpaid.
Execution awarded for $1, and costs.